86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James J. HANRAHAN, Appellant,v.HOUSING and REDEVELOPMENT AUTHORITY of DULUTH, MN;  RichardW. Ball, Executive Director of HRA of Duluth, MN, Appellees.
No. 95-3914.
United States Court of Appeals, Eighth Circuit.
Submitted May 23, 1996.Filed May 31, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges
PER CURIAM.


1
James J. Hanrahan appeals from the District Court's1 grant of summary judgment to defendants in his 42 U.S.C. § 1983 (1994) action.   Having carefully reviewed the entire record and the parties' submissions, we reject as unsubstantiated Hanrahan's claim of judicial bias, and we affirm for the reasons stated in the magistrate judge's opinion.   See 8th Cir.  R. 47B.



1
 The Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c) (1994)